Citation Nr: 0327521	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left thigh, muscle groups XIII and 
XIV, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain with levoscoliosis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to an 
increased evaluation for the residuals of a gunshot wound to 
the left thigh, involving muscle groups XIII and XIV, and 
granted an increased evaluation of 40 percent for low back 
strain.  The veteran subsequently perfected an appeal 
regarding the disability ratings assigned in that decision.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in May 2002.

In an Informal Hearing Presentation dated in June 2003, the 
veteran's accredited representative raised a claim of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  The RO does not appear to have had an 
opportunity to consider this claim.  Therefore, this matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The credible and probative evidence of record establishes 
that the veteran's residuals of a gunshot wound to the left 
thigh, involving muscle groups XIII and XIV, are manifested 
by crepitus and limitation of motion in the left knee, by 
subjective complaints of pain and tenderness in the left 
knee, and by deformity in the left femur; but not by 
symptomatology in the left hip or by limitation of extension 
of more than 30 degrees in the left knee.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the residuals of a gunshot wound to the left thigh, with 
injury to muscle groups XIII and XIV, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.55, 4.56 and 4.73, Diagnostic Codes 5313, 5314 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

We note that the development of medical evidence appears to 
be complete.  By virtue of the SOC in May 2000, and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim and the new VCAA regulations.  In 
particular, in an evidence development letter dated in 
November 2001, the veteran was advised of the type of 
evidence necessary to substantiate his claims.  In that 
letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO obtained the veteran's VA medical 
records, and that he underwent a VA examination.  The record 
also reflects that the veteran has provided the names of two 
private health care providers who have treated him for his 
claimed disabilities, and that his treatment records have 
been obtained from both of these providers.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) (2003) is invalid because it permits VA 
to render a decision in a claim if a response to a request 
for information from the veteran is not received within 30 
days, instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed in 2000 have accorded him 
ample time for responses, and he and his representative have 
submitted evidence and argument on several occasions since 
the RO's November 2001 letter advising him of the VCAA.  No 
useful purpose would be served by further delaying appellate 
review to provide additional notice, and it is clear, from 
communications from the veteran and his representative, that 
they seek appellate review without further delay.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Increased evaluation for the residuals of a gunshot 
wound to the left thigh, muscle groups XIII and XIV

The veteran is seeking an increased rating for his service-
connected gunshot wound residuals of the left thigh, 
involving muscle groups XIII and XIV, which residuals are 
currently evaluated as 40 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5314-5313 (muscle injuries, muscle 
groups XIII and XIV).  He essentially contends that the 
symptoms he experiences in his left knee are more severe than 
is contemplated by the currently assigned rating.  In 
particular, he has reported experiencing pain, limitation of 
motion, tenderness, and instability in his left knee.  The 
veteran has argued that he believes he should be evaluated as 
60 percent disabled due to his left knee problems.

Diagnostic Code 5313 pertains to muscle group XIII.  The 
functions of these muscles are as follows:  Extension of hip 
and flexion of knee; outward and inward rotation of flexed 
knee; acting with rectus femoris and sartorius (see DC XIV, 
1, 2) synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  Muscle disability 
under this provision is evaluated as follows: a slight 
disability is rated as zero percent disabling; a moderate 
disability is rated at 10 percent; a moderately severe 
disability is rated at 30 percent; and a severe disability is 
rated at 40 percent.  See 38 C.F.R. 4.73, Diagnostic Code 
(DC) 5313 (2003).

Diagnostic Code 5314 pertains to muscle group XIV, the 
function of which consists of extension of the knee, 
simultaneous flexion of the hip and knee, and tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
muscle group XVII in postural support of the body, and acting 
with the hamstrings in synchronizing hip and knee movement.  
The muscle group includes the anterior thigh group, the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  A severe disability is rated at 40 percent, 
moderately severe disability at 30 percent, moderate 
disability at 10 percent, and slight disability at zero 
percent.  38 C.F.R. § 4.73, DC 5314.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint. 38 C.F.R. § 4.55(d).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

At the outset of this discussion, the Board notes that the 
veteran is currently assigned the maximum disability rating 
available under the criteria of either DC 5313 or 5314 for 
the residuals of injuries to muscle groups XIII or XIV.  
Thus, we have considered whether separate disability ratings 
are warranted for the veteran's residuals of injuries to 
muscle groups XIII and XIV.  However, as noted above, the 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must generally be lower than the evaluation 
for unfavorable ankylosis of that joint.  38 C.F.R. § 
4.55(d).  

Having reviewed the complete file, the Board concludes that 
the credible and probative evidence of record establishes 
that the injuries sustained by the veteran in both muscle 
groups act upon a single joint, i.e., his left knee.  
Although these muscle groups normally involve flexion and 
extension of both the knee and hip, the Board finds that 
there is no indication that the veteran's residuals of 
injuries to muscle groups XIII and XIV have resulted in any 
impairment in the veteran's hip.  The Board believes that 
this conclusion is consistent with the results of his 
June 2000 VA examination, and the records of Drs. W. and C., 
the veteran's two private physicians.  In essence, these 
records establish that the veteran has repeatedly complained 
of symptomatology such as pain, instability, and limitation 
of motion in the left knee, but that he has not offered any 
complaints regarding his left hip.  Similarly, the findings 
reported by each of the veteran's examining physicians 
pertain solely to the veteran's left knee and/or lumbosacral 
spine problems, and do not reveal any impairment in the 
veteran's left hip.  Furthermore, the Board believes this 
conclusion to be consistent with the written statements 
submitted by the veteran in which he has reported 
experiencing residuals of his gunshot wound injury in his 
left knee, but he has not mentioned any problems in his left 
hip.

The Board notes that ankylosis of either knee is evaluated 
under the criteria of 38 C.F.R. § 4.71a, DC 5256.  This code 
reads as follows:

Extremely unfavorable, in flexion at an angle of 45 deg. or 
more.....................60
In flexion between 20 deg. and 45 deg....................................................50
In flexion between 10 deg. and 20 deg....................................................40
Favorable angle in full extension, or in slight flexion 
between 0 deg. and 10 deg..30

The Board recognizes that, under DC 5256, it is not entirely 
clear whether "unfavorable" ankylosis first occurs when the 
knee is fixed in flexion at an angle between 10 degrees and 
20 degrees, which warrants a 40 percent evaluation, or 
whether it first occurs when the knee is fixed in flexion at 
an angle between 20 degrees and 45 degrees.  However, in 
light of the use of the term "extremely unfavorable" to 
describe the situation when the knee is fixed in flexion at 
an angle of 45 degrees or more, and the use of the term 
"favorable" to describe when the foot is fixed at an angle 
in full extension, or in slight flexion between 0 degrees and 
ten degrees, the Board believes that it is clearly implied by 
the language of this criterion that unfavorable ankylosis 
first occurs at one of the two angles described by the 
criteria for 40 percent and 50 percent evaluations under that 
code.

In any event, as noted above, the veteran is currently 
assigned a 40 percent disability rating for his residuals of 
injuries to muscle groups XIII and XIV.  Therefore, 
regardless of whether unfavorable ankylosis is found to be 
consistent with the criteria for a 40 percent evaluation 
under DC 5256, or a 50 percent evaluation under that code, 
the Board is essentially prohibited by the provisions of 38 
C.F.R. § 4.55(d) from assigning separate disability ratings 
for each muscle group.  To do so would violate the rule of 
38 C.F.R. § 4.55(d), which provides that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.

In view of the foregoing, the Board has considered whether 
separate evaluations may be warranted under other diagnostic 
codes applicable to the leg or knee.  However, although the 
veteran has been diagnosed with arthritis in his left knee on 
several occasions, the Board notes that limitations in 
flexion and/or extension are already contemplated by the 
criteria of DC's 5314 and 5313.  Thus, to assign a separate 
disability rating for arthritis under the criteria of 
38 C.F.R. § 4.71a, DC's 5003, 5260, or 5261 would violate the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 by 
compensating the veteran for identical manifestations under 
different diagnoses.  

Although an alternative disability rating of 50 percent is 
available under the criteria of DC 5261, the Board notes that 
a 50 percent rating is only warranted under that code if 
extension is found to be limited to 45 degrees.  In this 
case, there is no evidence of extension being limited to such 
a degree.  For example, in the report of the VA examination 
conducted in June 2000, range of motion in the left knee was 
found to be from -5 to 95 degrees actively, and from -5 to 
100 degrees passively.  Thus, the preponderance of the 
evidence is against the assignment of a 50 percent evaluation 
under DC 5261.

The Board has also considered whether a separate disability 
rating is warranted under the criteria of 38 C.F.R. § 4.71a, 
DC 5255, which pertains to impairment of the femur.  In this 
regard, the Board notes that there are numerous references 
throughout the veteran's treatment records indicating that he 
has deformity in his left femur.  In addition, in a January 
2002 clinical note, his private physician, Dr. W., noted an 
impression of supracondylar femoral malunion.  However, 
although a 30 percent disability rating is contemplated under 
DC 5255 for mal-union of the femur with marked knee 
disability, the Board believes that the veteran's left knee 
symptoms, such as pain and limitation of motion, are already 
contemplated by the 40 percent disability rating currently 
assigned.  Therefore, to assign a separate disability rating 
for arthritis under the criteria of DC's 5255 would violate 
the rule against pyramiding set forth in 38 C.F.R. § 4.14.

As noted in the report of the veteran's June 2000 VA 
examination, he has indicated that his knee often "gives 
way".  The record also reflects that the veteran has worn a 
knee brace in the past.  Thus, the Board has considered 
whether an alternative disability rating is available under 
the criteria of 38 C.F.R. § 4.71a, DC 5257.  Under that code, 
a knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  

However, while physical examination has repeatedly revealed 
objective evidence of pain, limitation of motion, tenderness, 
and crepitus, the record is negative for any objective 
findings of instability or subluxation.  In this regard, the 
Board notes that the report of his June 2000 VA examination 
is negative for any such findings, as are his VA clinical 
records.  In addition, although the veteran reported having 
fallen to his private physician, Dr. W., the records 
submitted by that physician are negative for any objective 
findings of instability or subluxation.  Similarly, treatment 
records from Dr. C. are also negative for any such findings.  
In light of this record, the Board concludes that the 
preponderance of the competent and probative evidence is 
against the assignment of a separate disability rating under 
DC 5257.


Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since 
the veteran is currently receiving a 40 percent disability 
rating under Diagnostic Code 5314-5313, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 
10 Vet. App.80, 85 (1997) (holding that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
§ 4.45 are applicable).

Furthermore, although the veteran has scarring on his left 
leg as a result of his service-connected gunshot wound, the 
record reveals that his scarring is essentially asymptomatic.  
In this regard, the Board notes that his June 2000 VA 
examination revealed no evidence of symptomatology resulted 
from his scarring, and that the treatment records submitted 
by his private physicians are negative for any indication of 
symptomatology resulting from his scarring.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a separate disability rating for scarring.  
Moreover, the Board finds that the veteran's left leg 
scarring is not of a sufficient size or dimension to warrant 
a compensable disability evaluation under the new criteria of 
38 C.F.R. § 4.118, DC 7802 (2003), which pertains to scars, 
other than of the head, face, or neck.

In short, the Board concludes that the 40 percent disability 
rating presently assigned is the maximum disability rating 
available for the veteran's residuals of a gunshot wound of 
the left thigh, involving muscle groups XIII and XIV under DC 
5314-5313.  The Board also concludes that the preponderance 
of the evidence is against the assignment of separate 
disability ratings based on his left knee symptoms.  The 
benefit sought on appeal must accordingly be denied.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected gunshot wound 
residuals have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left thigh, involving Muscle Groups XIII 
and XIV, currently evaluated as 40 percent disabling, is 
denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected low back strain with mild levoscoliosis of 
the lumbar spine, which is currently rated as 40 percent 
disabling under the criteria of DC 5295-5292.  

The Board notes that, effective September 26, 2003, the 
criteria for evaluating disorders of the spine were amended.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Court has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provided otherwise or permitted the Secretary . . . to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See also Holliday v. Principi, 14 
Vet. App. 280 (2001).  

In accordance with the Court's holding in Karnas, the Board 
believes that a remand of this issue is necessary so that the 
RO can adjudicate the veteran's claim under both the new and 
old criteria, and apply the version that is found to be most 
favorable to his claim.  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which purports to overturn the Court's 
precedents in Karnas and Holliday.  See Kuzma v. Principi, 
___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, the Board notes that the Federal Circuit's decision 
in Kuzma appears to be limited to the retroactive application 
of section 3(a) of the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In fact, the Federal Circuit 
specifically stated that "section 3(a) of the VCAA does not 
apply retroactively", reaffirming its earlier holdings in 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions of the criteria for evaluating disorders of the 
spine, and therefore remand is required.  See Karnas, supra.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent judicial 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.  The RO 
is also free to undertake any additional 
evidentiary development deemed necessary.


2.  The RO should readjudicate the issue 
on appeal.  The RO should specifically 
and expressly consider the claim under 
the pertinent  rating criteria in effect 
both prior to and as of September 26, 
2003, applying the version most favorable 
to the veteran.  If the benefit sought on 
appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



